DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 17 recite “the 4G base station is associated with a first frequency band; the 5G base station is associated with a second frequency band; and the second frequency band is lower than the first frequency band. It is unclear what is meant by the second frequency in the 5G base station is lower than the first frequency in the 4G base station.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Na, US Pub. 2020/0280901.
Regarding claims 1, 7 and 15, Na discloses a terminal device and a method by which a terminal device switches a data transmission path, comprising one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations (see fig. 1, UE 100 inherently comprises a processor and a memory and one or more components stored in the memory and executable by the processor) comprising: establishing a first connection with a user equipment (UE), wherein the first connection is anchored via a Fourth Generation (4G) base station (see fig. 1, p. [0048], [0050], 4G base station 200 is a primary network of UE 100), and wherein first user plane data is communicated via the 4G base station and a Fifth Generation (5G) base station (p. [0009], [0036], UE has dual connectivity with 4G LTE and 5G networks); determining a throughput associated with the first connection; determining an estimated throughput associated with a second connection, wherein the second connection is to be anchored via the 5G base station, and wherein second user plane data is to be communicated via the 5G base station; 
Regarding claims 2, 9 and 17, as best understood, Na discloses the 4G base station is associated with a first frequency band (UE 100 communicates with the 4G BS 200 according to the 4G frequency bands); the 5G base station is associated with a second frequency band (UE 100 communicates with the 5G BS 10 according to the 5G frequency bands); and the second frequency band is lower than the first frequency band (the frequency bands of the 4G may lower, the same, or higher 5G frequency bands). 
Regarding claims 4 and 12, Na discloses wherein: the first connection is associated with a non-standalone architecture (p. [0006], [0045], [0048], the non-standalone technology is a scheme for using 4G); and the second connection is associated with a standalone architecture (p. [0011], [0052], standalone mode in the 5G network).  

Regarding claim 8, Na discloses the first base station is an eNodeB (see fig. 1, 4G/LTE BS 200); and the second base station is a gNodeB (fig. 1, 5G BS 10).
Regarding claims 10 and 18, Na discloses the first base station and the second base station are associated with a same frequency band (according to the LTE and 5G protocols, the frequency bands of the 4G may have the same as 5G frequency bands).
Regarding claim 16, Na discloses wherein: the first base station is an eNodeB (see fig. 1, 4G/LTE BS 200); the second base station is a gNodeB (fig. 1, 5G BS 10); the first connection is associated with a non-standalone architecture (p. [0006], [0045], [0048], the non-standalone technology is a scheme for using 4G); and the second connection is associated with a standalone architecture (p. [0011], [0052], standalone mode in the 5G network).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Na as shown above.
Regarding claims 3, 11 and 19, Na does not disclose the operations further comprising: determining an intermodulation distortion (IMD) level associated with the first connection; determining that the IMD level is above a threshold level: and establishing the second connection further based at least in part on the IMD level being above the threshold level. Examiner takes official notice that this features are well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt these well-known features into Na’s system in order to improve quality of service.
Regarding claim 14, Na does not disclose in association with the first connection, receiving an indication from the UE that the UE is transmitting using a single uplink transmission. Examiner takes official notice that this feature is well-known in the art. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known feature into Na’s system in order to guarantee customer service.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571) 272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI D HOANG/           Primary Examiner, Art Unit 2463